Title: John Adams to Abigail Adams, 1 March 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phila. March 1. 1796
          
          Yesterday the President sent his Carriage for me to go with the Family to the Theatre. The Rage and the Spoiled Child were the two Pieces. it rained and the House was not full. I thought I perceived a little Mortification. Mr George Washington & his fair Lady were with Us.
          Yours of 21st gives me a Satisfactory Account of farming. I think I would engage Billings if I could— I must leave it to you to give him what you think fit.
          There is no Vessell up for Boston and Seeds are very Scarce and uncommonly dear.
          As to the Subject of yours of the 20th. I am quite at my Ease— I never felt less Aniety when any considerable Change lay before me. aut transit aut finit— I transmigrate or come to an End. The Question is between living at Phila. or at Quincy. between great Cares and Small Cares. I have looked into myself and See no meanness nor dishonesty there. I See Weakness enough. But no timidity. I have no concern on your Account but for your health. A Woman can be silent, when she will.
          After all, Persuasion may overcome the Inclination of the Chief to retire— But if it should, it will Shorten his days I am convinced. His heart is set upon it, and the Turpitude of the Jacobins touches him more nearly than he owns in Words. All the Studied Efforts of the Fœds, to counterballance Abuses by Compliments dont answer the End. I Suspect, but dont know, that Patrick Henry, Mr Jefferson, Mr Jay and Mr Hamilton will all be voted for. I ask no questions: but questions are forced upon me— I have had Some Conversations purposely Sought, in order as I believe indeed as I know, to

convince me, that the Fœds had no thought of overleaping the Succession.
          The only Question that labours in my Mind is whether I shall retire with my file Leader? I hate to live in Phila. in Summer and I hate still more to relinquish my farm— I hate Speeches, Messages Addresses & answers, Proclamations and such Affected, studied constrained Things— I hate Levees & Drawing Rooms— I hate to Speak to a 1000 People to whom I have nothing to Say— Yet all this I can do— But I am too old to continue more than one or at least most more than two heats, and that is scarcely time enough to form conduct & compleat any very useful system.
          Electioneering enough We shall have—the enclosed Scraps will shew Specimens.
        